Mr. Presiding Justice O’Connor delivered the opinion of the court. By leave of court Robert A. Bain filed his petition in this court, praying that a writ of mandamus issue commanding the respondent to sign a bill of exceptions to show what was said and done in a matter or proceeding pending before the respondent as a judge of the circuit court of Cook county, wherein the respondent was sitting as an examining magistrate in an endeavor to discover assets of a certain corporation and in which Robert A. Bain was held to be in contempt of court and for such contempt was committed to the county-jail of Cook county for a period of 10 days or until otherwise discharged by due process of law. Robert A. Bain sued out a writ of error from this court seeking to reverse the judgment of contempt entered against him, and it is in aid of the prosecution of the writ of error that leave was given to file the petition for a writ of mandamus. The respondent filed his answer to the petition. A replication was filed to the answer, to which the respondent has demurred, and the parties have submitted briefs and arguments on the demurrer. The sentence imposed on Robert A. Bain is alleged to be for a direct contempt, criminal in nature, committed in the presence of the court, and the question for decision therefore is whether in such case a bill of exceptions is necessary or proper or whether the only record to be considered is the order adjudging Bain to be in contempt of court. The question is an important one and has received careful consideration at our hands. We have been unable to find any authority where the precise question was specifically stated to be involved. There are a number of cases in this court and in the Supreme Court of this State where bills of exceptions were in the record in a direct contempt proceeding, and there are other cases where there was no bill of exceptions. Upon a careful consideration of the authorities we are constrained to hold that a bill of exceptions has no proper place in a record brought to review a sentence imposed in a direct contempt matter, criminal in its nature, as is the one at bar. We must enforce the law as we find it and if it is thought to be defective the question is for the legislature and not the courts. The only matter that can properly he considered on such a review is the order of the court adjudging the party to be in contempt. People v. Hogan, 256 Ill. 496; People v. Gard, 259 Ill. 238; Kneisel v. Ursus Motor Co., 316 Ill. 336; People v. Rockola, 346 Ill. 27; People v. Andalman, 346 Ill. 149; People v. Saylor, 238 Ill. App. 142; Tunnell v. People ex rel. Miller, 253 Ill. App. 422; Whittem v. State, 36 Ind. 196 ; Ex parte Terry, 128 U. S. 289. Of course the order may properly set up what actually took place at the time of the alleged contempt — what was said and done. People v. Rockola, supra. In the Hogan case (256 Ill. 496) the court said (p. 499): “The commitment having been for an alleged contempt committed in open court, without charge, plea, issue or trial, the only record required to be made is the order of commitment. That order should set out the facts constituting the offense so fully and certainly as to show that the court was authorized to make the order, and the facts stated must be taken to be true. Whittem v. State, 36 Ind. 196; Ex parte Terry, 128 U. S. 289.” And in the Gard case, 259 Ill. 238, the court said (p. 242): “The acts constituting the contempt having been committed in the presence of the court were a direct contempt, and the order of commitment could have been lawfully made without the preliminary proceedings that were had. Tolman v. Jones, 114 Ill. 147; State v. Frew, 24 W. Va. 416; People v. Greely, 12 How. Pr. 14; Neel v. State, 9 Ark. 529, 50 Am. Dec. 209; 9 Cyc. 19.” And the same rule was again announced by the Supreme Court in the Rockola case (346 Ill. 27) where it is said (p. 40): “In cases where a witness is adjudged guilty of contempt committed in open court, the only record required to be made for review is the order of commitment, but the order should set out the facts constituting the offense so fully and certainly as to show that the court was authorized to make the order. (People v. Hogan, 256 Ill. 496.) ” And this rule was again announced in the Andalman case (346 Ill. 149) where it was said (p. 153): “The right to punish an offender for a contempt of court is a right inherent in the superior court of Cook county independent of any statute, and when the act constituting such contempt is committed in the presence of the court, the court has a right to deal summarily with the offender and without hearing any evidence punish the offender. In such case the court acts upon view and upon its own knowledge. (People v. McDonald, 314 Ill. 548.)” In the Whittem case (36 Ind. 196) the Supreme Court of Indiana held that a contempt is direct when committed in the presence of the court, or so near to the court as to interrupt the proceedings; and that such contempt was usually punished in a summary way Avithout evidence but upon view and the personal knoAvledge of the presiding judge. The court there said (pp. 211-212): “Where the contempt is committed in the presence of the court, and the court acts upon vieAAr and without trial, and inflicts the punishment, there will be no charge, no plea, no issue, and no trial; and the record that shows the punishment will also show the offense, and the fact that the court had found the party guilty of the contempt; on appeal to this court, any fact found by the court below would be taken as true. ... “When the contempt is not committed in the presence of the court, the proceeding must be commenced either by a rule to show cause or by attachment, and the party accused will have the right to be heard in his defense; and the evidence offered on the trial, and all the other steps, can be put upon the record by a bill of exceptions, . . . “. . . The refusal of a witness to testify, the insolence and insubordination of an attorney or other officer of court, fighting, making a noise or confusion in or so near the court as to interrupt the business of court, may be mentioned as some of the acts that amount to a direct contempt of the court; and such contempts are usually punished in a summary manner, without evidence, but upon the view and personal knowledge of the presiding judge. ’ ’ . In Ex parte Terry (128 U. S. 289) the Supreme Court of the United States, in discussing the question of a direct contempt, speaking by Mr. Justice Harlan, said (p. 307): “It is undoubtedly a general rule in all actions, whether prosecuted by private parties, or by government, that is, in civil and criminal cases, that ‘A sentence of a court pronounced against a party without hearing him, or giving him an opportunity to be heard, is not a judicial determination of his rights, and is not entitled to respect in any other tribunal. ’ Windsor v. McVeigh, 93 U. S. 274, 277. But there is another rule, of almost immemorial antiquity, and universally acknowledged, which is equally vital to personal liberty and to the preservation of organized society, because upon its recognition and enforcement depend the existence and authority of the tribunals established to protect the rights of the citizen. . . . It has relation to the class of contempts which, being committed in the face of the court, imply a purpose to destroy or impair its authority, . . . Blackstone thus states the rule: ‘If the contempt be committed in the face of the court, the offender may be instantly apprehended and imprisoned, at the discretion of the judges, without any further proof or examination. ’ ” The court then quotes with approval from Whittem v. State, supra, and other authorities, and continuing said (p. 309): “It is true, as counsel suggest, that the power which the court has of instantly punishing, without further proof or examination, contempts committed in its presence, is one that may be abused and may sometimes be exercised hastily or arbitrarily. . . . What was said in Ex parte Kearney, 7 Wheat. 39, 45, may be here repeated: ‘Wherever power is lodged it may be abused. But this forms no solid objection against its exercise. Confidence must be reposed somewhere; and if there should be an abuse, it will be a public grievance, for which a remedy may be applied by the legislature, and is not to be devised by courts of justice. ’ ” And continuing, the court said (p. 313): “We have seen that it is a settled doctrine in the jurisprudence both of England and of this country, never supposed to be in conflict with the liberty of the citizen, that for direct contempts committed in the face of the court, at least one of superior jurisdiction, the offender may, in its discretion, be instantly apprehended and immediately imprisoned, without trial or issue, and without other proof than its actual knowledge of what occurred.” From the authorities above mentioned, and especially the later decisions of our own Supreme Court, we are of the opinion that a judgment entered in a direct contempt, criminal in its nature, on review must be considered on the order adjudging the party to be in .contempt and that a bill of exceptions has no proper place in the record. The power thus lodged in the trial judge may be arbitrarily and unjustly used, but to protect an individual against this arbitrary power in some degree at least, the law requires that the contempt order set out the facts fully which it is claimed constituted the contempt so that the reviewing court may see whether such facts do constitute a contempt of court. From what we have said it follows that the demurrer to the replication must be and it is sustained. Demurrer sustained. MoSurbly, J., concurs. Hatchett, J., dissents. (See next page.)